Campbell, J.,
delivered the opinion of the court.
If the rule which denies to a tenant for life of land compensation for improvements he puts on it during the continuance of his estate is subject to exceptions, the facts of this case do not constitute •one.
In Cole v. Johnson, 53 Miss. 94, the expression “good faith” •employed by our statute on the subject of the right of the defendant in ejectment to claim for improvements was held not to exclude the claim of one who had purchased land at a sale under a decree of a probate court and paid for it and improved it believing his title to be perfect.
In Pass v. McLendon, 62 Miss. 580, one who had purchased land from a tenant for life, who held under a will of record in the county in which the land lay, in ignorance of the fact that his vendor did not have the fee, and believing that he acquired the fee, was not entitled to pay for improvements made by him during the existence of the life estate.
We adhere to both cases. One might well be excused from the requirement of forming a correct opinion as to the validity of a ■sale of land under a decree of the probate court under the view taken of that court by the appellate court, and was not chargeable with bad faith or gross negligence • (its equivalent) for believing until informed of the contrary, that a sale made by decree of the ■court intrusted with jurisdiction over the subject and parties was regular and conferred title.
But the purchaser of land must be conclusively presumed to know what appears on the face of the title papers under which he claims, and this presumption cannot be rebutted or explained.away. He must take notice of his title as being to a life estate or a fee, where *26that title is plainly disclosed by the records accessible to him, and not to examine which, ordinarily, would be gross negligence.
“ The law will not permit him to deny notice by insisting that he had not read the deed.” Wailes v. Cooper, 24 Miss. 208 ; Wade on the Law of Notice, § 308 ; LeNeve v. LeNeve, 2 Lead. Cases in Eq., p. 169.
Upon the facts of this case the holders of the land during the life estate must be held to have known the nature and duration of their estate and to have improved it for themselves, taking the risk of its duration, and nothing is shown to entitle the life tenant to pay for improvements.
The averment that the remainder-men stood by and permitted the improvements to be made and did not give notice of their claim is not sufficient to sustain the claim of an estoppel against them, because there is nothing to show an obligation on them to interpose.
The claim of title under the tax-title set forth by the cross-bill cannot be maintained. A tenant for life cannot acquire a tax-title to the defeat of the remainder-man.

The decree overruling the demurrer to the cross-bill is reversed, the demurrer sustained and cause remanded.